                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

NICOLE K. by next friend Linda R.; for    )
themselves and those similarly situated,  )
ABIGAIL R. by next friend Nancy B.; for   )
themselves and those similarly situated,  )
ANNA C. by next friend Jessie R.; for     )
themselves and those similarly situated,, )
ROMAN S. by next friend Linda R.; for     )
themselves and those similarly situated,  )
LILY R. by next friend Nancy B.; for      )
themselves and those similarly situated,  )
RACHEL H. by next friend Nancy B.; for    )
themselves and those similarly situated,  )
BRIAN P. by next friend Jessie R.; for    )
themselves and those similarly situated,  )
AMELIA P. by next friend Jessie R.; for   )
themselves and those similarly situated,  )
ALEXA C. by next friend Jessie R.; for    )
themselves and those similarly situated,  )
ZACHARY H. by next friend Jessie R.; for  )
themselves and those similarly situated,  )
                                          )
                          Plaintiffs,     )
                                          )
                       v.                 )   No. 1:19-cv-01521-JPH-MJD
                                          )
TERRY J. STIGDON Director of the          )
Indiana Department of Child Services in )
her official capacity,                    )
MARILYN A. MOORES Honorable, Marion )
Superior Court Judge, in her official     )
capacity,                                 )
MARK A. JONES Honorable, Marion           )
Superior Court Judge, in his official     )
capacity,                                 )
THOMAS P. STEFANIAK, JR. Honorable, )
Lake Superior Court Jude, in his official )
capacity,                                 )
MARSHA OWEN HOWSER Honorable,             )
Scott Superior Court Judge, in her        )
official capacity,                        )
JASON M. MOUNT Honorable, Scott           )
Circuit Court Judge, in his official      )
capacity,                                     )
                                              )
                       Defendants.            )

            ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

       This case was brought by several minors who are involved in Child in

Need of Services (“CHINS”) proceedings pending in state courts in Marion,

Scott, and Lake counties, Indiana. Plaintiffs allege that because they were not

appointed counsel to represent them in their CHINS cases, the Director of the

Indiana Department of Child Services and state judges in those counties

caused the deprivation of their liberty interests without due process. See dkt.

40. Defendants have filed a motion to dismiss the complaint for lack of

subject-matter jurisdiction and failure to state a claim upon which relief can be

granted. Dkt. [59]. Important state interests presented in CHINS proceedings

require the Court to abstain under the doctrine of Younger v. Harris, so

Defendants’ motion is GRANTED.

                                        I.
                              Facts and Background

       Because Defendants have moved for dismissal under Rule 12(b)(1) and

12(b)(6), the Court accepts and recites “the well-pleaded facts in the complaint

as true.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011); Scott

Air Force Base Props., LLC v. Cty. of St. Clair, Ill., 548 F.3d 516, 519 (7th Cir.

2008).

       Plaintiffs are ten children involved in Indiana CHINS proceedings. N.K.

and R.S. live with a foster parent in Marion County and have been designated

CHINS by the Marion Superior Court. Dkt. 40 at 13. A.R., L.R., and R.H. live
                                          2
with a foster parent in Lake County and have been designated CHINS by the

Lake Superior Court. Id. at 15. An.C., B.P., A.P., Al.C., and Z.H. are in foster

care in Scott County and have been designated CHINS by the Scott Superior

Court. Id. at 18.

      Plaintiffs are not represented by counsel in their pending CHINS

proceedings. Id. at 14, 17, 21. Under Indiana law, appointment of counsel for

children in CHINS proceedings is discretionary. Id. at 26 (citing Ind. Code §

31-32-4-2(b)). The Indiana Department of Child Services (“DCS”) can request

that counsel be appointed, but in practice it does not do so. Id. at 27. And

courts presiding over CHINS proceedings rarely appoint counsel. Id. at 29–32.

In the Marion Superior Court, Lake Superior Court, and Scott Superior and

Circuit Courts, counsel is appointed for children in CHINS proceedings in less

than 10% of cases. Id.

      Plaintiffs have sued Terry Stigdon, the Director of DCS; Marilyn Moores

and Mark Jones, judges and co-heads of the Marion Superior Court Juvenile

Division; Thomas Stefaniak, Jr., judge of the Lake Superior Court Juvenile

Division; Marsha Howser, judge of the Scott Superior Court; and Jason Mount,

judge of the Scott Circuit Court. Plaintiffs allege that Defendants violated the

Fourteenth Amendment equal protection and due process rights “of children in

dependency proceedings by failing to provide counsel to those children.” Id. at

4, 34–35. They seek declaratory and injunctive relief, including: (1) a

declaration that Ind. Code § 31-32-4-2(b) is unconstitutional on its face and as

applied to Plaintiffs; (2) a declaration that Defendants have unconstitutionally

                                        3
caused Plaintiffs to have no attorney representation in CHINS and termination

of parental rights proceedings; and (3) an injunction requiring the appointment

of counsel to Plaintiffs. Id. at 36.

         Defendants have filed a motion to dismiss this case for lack of

jurisdiction and for failure to state a claim upon which relief can be granted,

arguing that this case should be dismissed for several reasons, including the

Younger abstention doctrine. Dkt. 59. 1

                                           II.
                                     Applicable Law

         A motion to dismiss on abstention grounds fits best under Federal Rule

of Civil Procedure 12(b)(1). Nadzhafaliyev v. Hardy, No. 17 C 4469, 2019 WL

4138996 at *3 (N.D. Ill. Aug. 29, 2019). The Court accepts as true the well-

pleaded factual allegations, drawing all reasonable inferences in the plaintiffs’

favor. Scott Air Force Base, 548 F.3d at 519.

                                           III.
                                         Analysis

         Defendants argue this case should be dismissed under the Younger

abstention doctrine because Indiana trial courts are able to address Plaintiffs’

constitutional claims in the pending CHINS proceedings. Dkt. 60 at 18–19.

Plaintiffs respond that Younger abstention is improper because this case does

not involve the same subject matter as the CHINS cases and because it does

not fit into any of the three exceptional categories to which the Supreme Court




1   Plaintiffs’ unopposed motion for leave to file a surreply is GRANTED. Dkt. [80].
                                             4
has limited Younger’s application. Dkt. 67 at 26–27 (relying on Sprint Comms.,

Inc. v. Jacobs, 571 U.S. 69, 78 (2013)).

      A.     Younger Abstention

      A federal court’s obligation to hear and decide a case within its

jurisdiction is “virtually unflagging.” Sprint, 571 U.S. at 78. An exception to

this rule, the Younger abstention doctrine, requires federal courts to abstain

from deciding cases when the federal claims can be raised in state court and

“the prospect of undue interference with state proceedings counsels against

federal relief.” Sprint, 571 U.S. at 78; see Younger v. Harris, 401 U.S. 37

(1971). Abstention in these circumstances is required by comity and

federalism; specifically, “a proper respect for state functions, a recognition of

the fact that the entire country is made up of a Union of separate state

governments, and a continuance of the belief that the National Government will

fare best if the States and their institutions are left free to perform their

separate functions in their separate ways.” New Orleans Pub. Serv., Inc. v.

Council of New Orleans, 491 U.S. 350, 364 (1989) (“NOPSI”) (quoting Younger,

401 U.S. at 44).

      Because Younger abstention is an exception to the rule that a federal

court must hear and decide cases within its jurisdiction, the doctrine applies in

only three “exceptional” categories. Sprint, 571 U.S. at 78; see NOPSI, 491 U.S.

at 368. They are when federal involvement would intrude into (1) state

criminal prosecutions, (2) quasi-criminal civil enforcement proceedings, or (3)

“civil proceedings involving certain orders . . . uniquely in furtherance of the

                                           5
state courts’ ability to perform their judicial functions.” Id. Defendants argue

that this case falls into Sprint’s second and third categories, and that

abstention is appropriate under both pre- and post-Sprint case law. Dkt. 77 at

6–9. Plaintiffs respond that Sprint “narrowed the scope of Younger abstention,”

and that this case does not fall into any of Sprint’s categories. Dkt. 80-1 at 2;

dkt. 67 at 27.

      Sprint is not the narrowing that Plaintiffs imagine. In Sprint, the

Supreme Court merely held that Younger abstention is limited to the categories

identified by the Court in NOPSI thirty years ago—it did not remove or narrow

those categories. Sprint, 571 U.S. at 78 (holding that “in accord with” prior

cases, the three categories “define Younger’s scope”); NOPSI, 491 U.S. at 368

(identifying the three exceptional categories “after surveying prior decisions”).

      B.    Plaintiffs’ CHINS proceedings are state quasi-criminal
            enforcement proceedings.

      The exercise of federal jurisdiction here would intrude into state quasi-

criminal civil enforcement proceedings. The Supreme Court and Seventh

Circuit have consistently found that Younger abstention applies in similar

quasi-criminal contexts. In Moore v. Sims, for example, parents brought a

federal constitutional challenge to Texas’s child-custody framework after one of

their children was taken into custody because of an abuse report. 442 U.S.

415, 419–21 (1979). The Supreme Court held that because of the important

state interests and quasi-criminal context of the pending state-court custody

proceedings, Younger abstention applied. Id. at 423. In Sprint, the Court cited



                                         6
Moore to explain that a “state-initiated proceeding to gain custody of children

allegedly abused by their parents” is a quasi-criminal proceeding that triggers

Younger abstention. 571 U.S. at 79.

      Plaintiffs argue that the state CHINS proceedings are not quasi-criminal

because the purpose is not to punish parents, and parents cannot be

incarcerated, put on probation, or even fined. Dkt. 67 at 27. But in Brunken v.

Lance, the Seventh Circuit reversed a district court’s decision not to abstain

under Younger from a federal challenge to a pending Illinois child-custody case.

807 F.2d 1325, 1330–31 (7th Cir. 1986). The court emphasized the similarities

to a criminal proceeding, including that the state is heavily involved in the

proceedings and prosecutes “its very strong interest in the health and welfare

of the child.” Id. These same interests are at the core of Indiana’s child-welfare

system. As the Indiana Supreme Court recently emphasized, nothing less than

the “fundamental right” of parents to raise their children is at stake. In re

Ma.H., 134 N.E.3d 41, 44–46 (Ind. 2019). Moreover, CHINS and termination of

parental rights proceedings “can implicate a parent in criminal activity,” so trial

courts presiding over those cases “must remain conscientious of possible

criminal implications and safeguard a parent’s constitutional rights.” Id.

      C.    Addressing the constitutional issue here would intrude on
            Indiana’s child-welfare framework.

      As the Seventh Circuit recently said, important state interests require

“federal court[s] [to] abstain” under Younger “from resolving isolated legal

issues that might matter” to pending state child-welfare or child-custody



                                        7
proceedings. Milchtein v. Chisholm, 880 F.3d 895, 898–99 (7th Cir. 2018).

Because of its compelling interest in child health and welfare, Brunken, 807

F.2d at 1330, the state must “encourage and support the integrity and stability

of an existing family environment and relationship” throughout a CHINS

proceeding, In re K.D., 962 N.E.2d 1249, 1258 (Ind. 2012). The constitutional

issue here—whether children in CHINS proceedings are entitled to counsel—is

therefore one piece of a much larger and integrated child-welfare framework.

The cost of a federal court’s interference in that state system “militate[s] in

favor of abstention.” Moore, 442 U.S. at 427.

      Plaintiffs nevertheless argue this case does not involve the same subject

matter as the pending CHINS proceedings because the appointment of counsel

is a procedural issue that does not go to the outcome or merits of the CHINS

proceedings. Dkt. 67 at 26. But the entire premise of Plaintiffs’ case is that

not having counsel in a CHINS proceeding is what caused their loss of liberty

interests. See dkt. 40 ¶ 1; dkt. 67 at 14–15. Moreover, as explained above,

even “isolated legal issues” that might matter to pending state child-welfare or

child-custody proceedings trigger Younger. Milchtein, 880 F.3d at 898–99.

Similarly, the Supreme Court’s decision in Kowalski v. Tesmer teaches that

“ancillary challenges” implicate Younger abstention. 543 U.S. 125 (2004).

Kowalski involved a federal challenge to a Michigan law that allowed state

courts not to appoint counsel for a criminal appeal after a guilty plea. Id. at

127. The Supreme Court said that the criminal-defendant plaintiffs could not

circumvent Younger by raising the “ancillary” right-to-counsel issue in federal

                                         8
court. Id. at 133. Since the appointment of counsel implicated Younger in

Kowalski, it does here too.

      D.     Plaintiffs have not shown they cannot raise their federal
             claims in their state-court CHINS proceedings.

      For the reasons above, Younger abstention is appropriate here so long as

Plaintiffs had the opportunity to present their federal claims in the state

proceedings. See Moore, 442 U.S. at 425 (citing Juidice v. Vail, 430 U.S. 327,

337 (1977)). Plaintiffs argue that they did not have that opportunity, dkt. 67 at

27 n.2, but they fail to carry their burden of proving it, see Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 14 (1987) (citing Moore, 442 U.S. at 432). Plaintiffs do

not identify any legal barrier to raising their claims in their CHINS proceedings.

See Moore, 442 U.S. at 426 (“Certainly, abstention is appropriate unless state

law clearly bars the interposition of the constitutional claims.”). And they have

not alleged or argued that they tried to raise these claims there. See Pennzoil,

481 U.S. at 15 (“[W]hen a litigant has not attempted to present his federal

claims in related state-court proceedings, a federal court should assume that

state procedures will afford an adequate remedy, in the absence of

unambiguous authority to the contrary.”). The Southern District of Texas case

cited by Plaintiffs, M.D. v. Perry, 799 F. Supp. 2d 712, 721 (S.D. Tex. 2011),

does not relieve Plaintiffs of their obligation to try to raise their constitutional

claim in the CHINS proceeding or explain why they cannot do so. In M.D., the

court found that the “limited state court review hearings” that Texas provided

in foster-care cases did not provide an adequate opportunity to raise complex



                                          9
federal constitutional challenges. Id. Plaintiffs do not argue that Indiana’s

CHINS proceedings are similarly limited.

      In sum, Plaintiffs have not shown that they cannot raise their federal

constitutional challenges in their pending CHINS cases. Exercising federal

jurisdiction over this case therefore presents the same danger as in Kowalski:

“unnecessary conflict between the federal and state courts” and “confusion

among [Indiana] judges attempting to implement . . . conflicting commands.”

543 U.S. at 133 n.4. The better path—since Indiana courts are competent to

adjudicate these federal constitutional claims—is to leave the integrated CHINS

framework to the Indiana courts. Moore, 442 U.S. at 430; Milchtein, 880 F.3d

at 899. 2 Plaintiffs should therefore raise their claim in state court and, if

necessary, follow the state appellate process. See Simpson v. Rowan, 73 F.3d

134, 138 (7th Cir. 1995) (citing NOPSI, 491 U.S. at 369; Huffman v. Pursue,

Ltd., 420 U.S. 592, 608 (1975)).

      Therefore, this case is DISMISSED without prejudice. See Moses v.

Kenosha County, 826 F.2d 708, 710 (7th Cir. 1987) (Younger abstention


2 In a footnote in their response brief and in one sentence in their surreply, Plaintiffs
hint that this Court should not abstain under Younger because they are seeking class
relief. Dkt. 67 at 27 n.2; dkt. 80-1 at 3. But underdeveloped arguments are waived.
See Dexia Credit Local v. Rogan, 629 F.3d 612, 624–25 (7th Cir. 2010).
Notwithstanding waiver, Plaintiffs cite only M.D., 799 F. Supp. 2d 712, in support.
There, the Southern District of Texas declined to abstain under Younger in part
because Plaintiffs sought “broad-based,” “overarching systemic,” and “wide-ranging”
class relief. Id. at 721–22; see M.D. v. Perry, No. C-11-84, 2011 WL 2173673 (S.D.
Tex. June 2, 2011) (certifying the class). This case is different because no class has
been certified and Plaintiffs pursue one discrete constitutional theory—that the
Fourteenth Amendment provides them a right to counsel in their CHINS proceedings—
without explaining why that position cannot be sufficiently addressed by the state
courts presiding over the CHINS proceedings.


                                           10
“require[s] the district court to dismiss all claims without prejudice to the

plaintiff’s right to raise the same contentions in a state tribunal”). 3

                                        IV.
                                     Conclusion

      Defendants’ motion to dismiss is GRANTED. Dkt. [59]. Plaintiffs’ motion

for class certification is DENIED as moot. Dkt. [43]. This case is DISMISSED;

final judgment will issue in a separate entry.

SO ORDERED.

Date: 3/3/2020




Distribution:

Annavieve C. Conklin
DELANEY & DELANEY LLC
ACONKLIN@DELANEYLAW.NET

Kathleen Ann DeLaney
DELANEY & DELANEY LLC
kathleen@delaneylaw.net

Robert C. Fellmeth
CHILDREN'S ADVOCACY INSTITUTE
cpil@sandiego.edu

Jefferson S. Garn
INDIANA ATTORNEY GENERAL
Jefferson.Garn@atg.in.gov


3 Because Younger abstention applies, the Court does not consider Defendants’ other

arguments for dismissal, including that Plaintiffs lack standing. See dkt. 60; Tenet v.
Doe, 544 U.S. 1, 6 n.4 (2005) (recognizing that Younger abstention “may be resolved
before addressing jurisdiction”).
                                          11
Stephen D. Keane
MORRISON & FOERSTER LLP
skeane@mofo.com

Stephanie V. McGowan
FROST BROWN TODD LLC (Indianapolis)
smcgowan@fbtlaw.com

Diana Lynn Moers
INDIANA ATTORNEY GENERAL
diana.moers@atg.in.gov

Anthony W. Overholt
FROST BROWN TODD LLC (Indianapolis)
aoverholt@fbtlaw.com

Andrea Elizabeth Rahman
OFFICE OF THE INDIANA ATTORNEY GENERAL
andrea.rahman@atg.in.gov

Robert Austin Rowlett
INDIANA ATTORNEY GENERAL
Robert.Rowlett@atg.in.gov

Mark C. Zebrowski
MORRISON & FOERSTER LLP
mzebrowski@mofo.com




                                12
